* Rehearing denied Jan. 13, 1936.
This case has been before this court on two former occasions. See 158 So. 386, and 159 So. 413. The facts are stated at length in our former opinions. Suffice it to say that when last before us we ordered a remand for the purpose of proving which one of two claimants, Henry J. Odom or Emily Stewart Foster, was the heir of Washington Odom, and, as such entitled to the proceeds of a fraternal life insurance policy issued by Butler Lodge No. 1336 of the District Grand Lodge No. 21, Grand United Order of Odd Fellows.
Emily Stewart Foster, as the universal legatee of Washington Odom, was by the judgment below recognized as his heir. An appeal was again taken on behalf of Henry J. Odom.
In this court counsel complains of the refusal of the trial court to permit proof that Henry J. Odom was a nephew of the deceased. We believe the evidence to have been properly excluded. It would not advantage the claim of Odom to prove his alleged relationship in view of the fact that the other claimant for the proceeds has established her claim as an instituted heir. A nephew is not a forced heir in Louisiana; consequently, the universal legatee has a prior claim. We see no reason to disturb the judgment appealed from.
For the reasons assigned, the judgment appealed from is affirmed.
Affirmed.
HARRY McCALL, Judge ad hoc, participating in absence of Judge RICHARD W. LECHE. *Page 277